Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 29, 2016                                                                                 Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Stephen J. Markman
                                                                                                          Brian K. Zahra
  149789(28)                                                                                      Bridget M. McCormack
                                                                                                        David F. Viviano
                                                                                                    Richard H. Bernstein
                                                                                                          Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                  Justices
            Plaintiff-Appellee,
                                                                  SC: 149789
  v                                                               COA: 321499
                                                                  Berrien CC: 2011-016332-FC
  BILLY JO ORRICK,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to file a
  supplement to his motion for reconsideration is GRANTED. The supplement submitted
  on September 22, 2016, is accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                              September 29, 2016
                                                                             Clerk